Citation Nr: 1302797	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-02 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during an October 2012 videoconference hearing before the undersigned Veterans Law Judge.  

Although the Veteran had also perfected an appeal as to a concurrent claim for entitlement to service connection for heart disease, this benefit was granted by the RO in an April 2011 decision.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board therefore has no jurisdiction over it and will address it no further.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety was denied by the RO in June 2005; he did not appeal this decision.

2.  The Veteran's claim for entitlement to service connection for PTSD was denied by the RO in February 2007; he did not appeal this decision, no evidence was received within one year of the RO decisions, and no new service records were submitted.

3.  The report of a July 2011 VA psychiatric examination along with the Veteran's October 2012 hearing testimony supports a causal relationship between the Veteran's experiences in service and his currently-diagnosed anxiety disorder.

4.  Persuasive medical evidence links the Veteran's currently-diagnosed anxiety disorder with PTSD features to his experiences in service.


CONCLUSIONS OF LAW

1.  The June 2006 denial of service connection for an acquired psychiatric disorder to include depression and anxiety and the February 2007 denial of service connection for PTSD are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).

2.  Evidence received since the June 2006 denial and the February 2007 denial is new and material; therefore these decisions are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Service connection for anxiety disorder with PTSD features is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84  (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Hodge v. West Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251  (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

During service, the Veteran was trained as a wheeled vehicle mechanic and a tracked vehicle mechanic.  He served approximately one year in Vietnam.  He indicates in written statements and in medical treatment records that he was assigned to drive the wrecker in evacuation convoys.  He does not claim he participated in combat, but rather claims he felt in constant danger from land mines and ambushes while he was in Vietnam.  His service treatment records reveal no complaints or treatment involving mental health, and his psychiatric status was deemed to have been normal upon entrance and separation from service.

In 2003, the Veteran initially sought mental health treatment from the VA.  Over the years, he has been assigned various diagnoses, including depression, anxiety, PTSD, and a nonspecified psychotic disorder.  

The Veteran filed a claim for entitlement to service connection for depression and anxiety, which was denied in June 2005 on the basis that no connection to service was shown.  He then filed a claim for entitlement to service connection for PTSD, which was denied in February 2007 on the basis that his claimed stressors could not be confirmed and that no linkage between his current symptoms and service was shown.  He did not appeal either decision, no evidence was received within one year of the RO decisions, and no new service records were submitted.  The decisions thus became final one year after he was notified of each decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b),(c), 20.302, 20.1103.

In May 2008, the Veteran again claimed entitlement to service connection for PTSD.  In support of his claim, updated VA treatment records, which included diagnoses of PTSD, were obtained.  

The RO provided him with a VA psychological examination in July 2011.  During the examination, the Veteran reported multiple stressor events, but specifically described several occasions including when he had been in a convoy that was ambushed, when his convoy set off claymore mines, and when his convoy was fired upon by the enemy.  Although he was fortunately unhurt, he reported feeling terrified during those incidents and worrying that similar/worse incidents would occur at other times.  The examiner identified one of the Veteran's social and environmental problems as "distant exposure to combat," and rendered a diagnosis of "anxiety disorder with PTSD features."  In discussion, the examiner opined that the Veteran's anxiety disorder is related to the Veteran's fear of hostile military or terrorist activity during combat.  The examiner also rendered diagnoses of depressive disorder and alcohol dependence, but specifically opined that these disorders were not linked to service.

The Veteran presented testimony in support of his appeal during a videoconference hearing in October 2012.  He described an episode when his convoy was driving through an area he called "Ambush Avenue" and they were attacked by the enemy.  He described his constant fear and worry about land mines and having to wait for support when he was out in the field.  He also described the tension inherent in guard duty, worrying about sniper fire and personal attacks under cover of darkness.

Both the VA examiner's opinion linking the Veteran's anxiety disorder with PTSD features to his experiences in Vietnam and the Veteran's hearing testimony are new and material to support reopening the previously-denied claims.  Neither the VA examination report nor the hearing testimony were previously of record nor are they duplicative of any previously-considered evidence; they are thus new.  They are material as they raise a reasonable possibility of substantiating the claim.  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denials of service connection for an acquired psychiatric disability.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is therefore reopened and will be reviewed on a de novo basis.  We note that the RO also reopened the claim and performed a de novo review in the April 2012 Supplemental Statement of the Case.  Barnett.  Furthermore, review of the procedural history and development of the instant appeal persuades the Board that we can decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

As set forth above, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this provision, "rear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The Court has clarified that once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record.  However, a veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD.  Upon careful review of the record, the Board holds that service connection is not warranted for PTSD but is warranted for anxiety disorder with PTSD features, which is evaluated by VA under the same criteria.

Although a diagnosis of PTSD has been assigned for treatment purposes, along with diagnoses of depression, anxiety, and alcohol abuse; the Board finds that the careful, considered and deliberate analysis as to the most appropriate diagnoses which was performed by the July 2011 VA examiner is more probative as to the nature of his current disability than the diagnoses assigned for purposes of treatment.  In so finding, we recognize the complex and interrelated nature of psychiatric disabilities generally, along with the difficulties inherent in attempting to accurately label psychiatric disorders.  The July 2011 VA examiner was fully informed as to the Veteran's case, and had access to his VA treatment records and all the military and subsequent records contained in his VA claims file; that is, all the relevant evidence summarized above except for the subsequent April 2012 hearing transcript.  Additionally, the examiner personally interviewed the Veteran for an hour and a half.  Thus, the examiner's conclusions were fully-informed and review of the report reflects that careful thought and expertise went into the examiner's assignment of the diagnosis of anxiety disorder with PTSD features.

The examiner provided the following explanation for the choice of diagnoses and the linkage to service:  

The Veteran does not meet the [DSM-IV] criteria for PTSD.  He does support some symptoms related to reported Vietnam stressors for which he was assigned the diagnosis of Anxiety Disorder Not Otherwise Specified with PTSD features.  Thus, it is at least as likely as not that the Veteran's anxiety disorder is related to his claimed stressors which he reported occurred in Vietnam and which appear related to his fear of hostile military or terrorist activity during combat.  The depressive disorder appears attributable to psychosocial stressors and thus, in my opinion, is not secondary to the anxiety disorder.  [The] Veteran reported his alcohol use disorder onset around the time of his marital separation in the late 1980s.  Thus, this disorder is not secondary to his anxiety disorder.  

Because of the PTSD aspect of the Veteran's diagnosis, however, the Board finds the legal provisions cited above pertaining to service connection for PTSD to have applicability.  The Veteran's stressors during service are difficult to verify with specificity.  However, his claimed stressors are consistent with his military duties in Vietnam, and consistent with the places, types, and circumstances of the Veteran's service, as well as being consistent with the award of the Vietnam Campaign Medal which is reflected on his DD Form 214.  Pentecost.  Thus his lay testimony serves to establish his exposure to these stressful events in Vietnam.  38 C.F.R. § 3.304(f)(3).  His own report also establishes his own response to these situations, in terms of his terror, helplessness, and fear for his life.  These aspects of PTSD are important because as set forth by the VA examiner, they serve as the medical nexus between his currently-diagnosed anxiety disorder and service.  Thus, the Veteran has a current diagnosis of an anxiety disorder, in-service events, and a medically-established link between the two.  This is all that is required for a grant of service connection.  Shedden.  

Thus, the Board finds that the evidence is in favor of the Veteran's claim.  The VA examiner's opinion is probative both in establishing the Veteran's diagnoses, and in linking one of his three psychiatric diagnoses to service.  Service connection is therefore warranted for anxiety disorder with PTSD features.  

The RO will be responsible for assigning a disability rating which, to the extent possible, recognizes the level of impairment which is attributable to this service-connected diagnosis based on his military service. 

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened

Service connection for anxiety disorder with PTSD features is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


